PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
KIM, Mijin
Application No. 17/371,237
Filed: 9 Jul 2021
For: BABY CARRIAGE WITH IMPROVED EASE OF USE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under 37 CFR 1.55(c), filed September 20, 2021, to restore the right of priority to prior KR Application No. 10-2020-0060468 filed May 20, 2020.

The petition is GRANTED.

This pending application was filed more than twelve months (six months in the case of a design application) after the filing date on which the foreign application, for which priority is now sought.  However, since this pending application was filed within two months of the expiration of the foreign application, this is an appropriate petition under the provisions of 37 CFR 1.55(c).

A petition under 37 CFR 1.55(c) to restore the right of priority to a prior application requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country (or intellectual property authority), and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m); and
	(3)	a statement that the delay in filing the subsequent application within the period set forth in 37 CFR 1.55(b) was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 




All of the above requirements having been satisfied, the right of priority under 35 U.S.C. § 119(a)-(d) or (f), or 35 U.S.C. § 365 (a) or (b), is restored and the claim for priority is accepted as being unintentionally delayed.
	
Petitioner is advised that this decision grants the petition to restore the right of priority in the above-identified subsequent application because the requirements under 37 CFR 1.55(c) and the formal requirements have been met. This should not be construed as meaning that this application is entitled to priority to the prior-filed foreign applications.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 216.

A certified copy of KR Application No. 10-2020-0060468 was retrieved on August 20, 2021.

A filing receipt, which includes the priority claim to the prior-filed foreign application, was mailed on July 28, 2021.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4978.  


/Fenn C Mathew/Deputy Director
Office of Petitions